UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 01-4636
SAHARA SIMON, a/k/a Soukee, a/k/a
Juliet,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                          (CR-01-60-2-8)

                  Submitted: February 25, 2002

                      Decided: March 19, 2002

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SIMON
                               OPINION

PER CURIAM:

   Sahara Simon appeals her conviction and the sentence imposed by
the district court following her guilty plea to distribution of cocaine
base in violation of 21 U.S.C.A. § 841(a)(1) (West 1999). Counsel
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Counsel states there are no meritorious issues for appeal,
but suggests on Simon’s behalf that the district court erred in deter-
mining her sentence. Simon has not filed a pro se supplemental brief,
although she was informed of her right to do so. Finding no reversible
error, we affirm.

   Simon contends the district court erred in sentencing her to thirty-
seven months of imprisonment. However, because Simon’s sentence
was within the properly calculated sentencing guidelines range and
less than the statutory maximum sentence, it is not reviewable. See
United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Simon’s conviction and sentence. This court
requires that counsel inform his client, in writing, of her right to peti-
tion the Supreme Court of the United States for further review. If the
client requests a petition be filed, but counsel believes such a petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED